Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
          Claims 1-13 are allowable over the prior art of record because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed grass trimmer (100) which comprises, among other thing, a grass cutting head (12) having a head housing (121), a spool (122), and a clutch mechanism (123) configured to implement power transmission between the head housing (121) and the spool (122).  As disclosed, the clutch mechanism (123) comprises an electric member (123a, see Fig.7) on the spool (122) and a cooperating portion (123b, see Fig.5) on the head housing (121, i.e. the upper cover 121a thereof) for cooperating with the elastic member (123a) to transmit power between the head housing (121) and the spool (122).       

Claim Interpretation
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a driving mechanism configured to drive the grass cutting head” (cited in claim 1) and “a biasing member configured to generate a biasing force” (cited in claims 2, 5, 6 and 12) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a driving mechanism” and “a biasing member” coupled with functional language “configured to drive the grass cutting head” and “configured to generate a biasing force”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “a driving mechanism” and “a biasing member” are generic placeholders and are not recognized as the name of a structure but are merely a substitute for the term "means".
Since the claim limitations invokes 35 U.S.C. 112(f), claims 1, 2, 5, 6 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724